                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

INDUSTRIAL PIPING, INC.,

              Plaintiff,                            Case No. 4:15-CV-450-BLW

       v.                                           MEMORANDUM DECISION
                                                    AND ORDER
TAO (MIKE) ZHANG, and DAYI (SEAN)
LIU

              Defendants.


                                    INTRODUCTION

       The Court has before it a motion in limine to limit the testimony of defense expert

Craig Roth. The motion is fully briefed and at issue. For the reasons explained below,

the Court will grant the motion.

                                        ANALYSIS

       Plaintiff Industrial Piping Inc. (IPI) filed this lawsuit to recover payment for

construction work it performed on a facility for Hoku Materials to produce solar panels.

Defendants intend to offer the testimony of Craig Roth as an expert witness. Roth will

testify about standards in the construction industry, specifically about the standard of

diligence that owners, general contractors, subcontractors, and suppliers should undertake

to vet business partners prior to entering into a contract in the industry. His report does

not extend his opinions to whether that standard of diligence was followed under the

particular circumstances of this case or under some hypothetical fact situation.

Memorandum Decision & Order – page 1
       Seeking to ensure that Roth will not so extend his opinions while testifying, IPI

has filed this motion in limine. IPI wants to exclude him from testifying whether the

standard of vetting diligence was followed in this case.

       Defendants agree that Roth’s report did not discuss whether his standard of vetting

diligence was followed in the particular circumstances of this case, and they have no

objection to limiting Roth to the contents of his report. They point out that Roth’s report

does state that his opinions as to the standard of diligence apply in Idaho and are valid in

the time frame at issue – 2009 to 2012. Defendants argue that the issue should be

reserved for trial and for objections to specific questions.

       There are often times – as defendants argue – that motions in limine need to await

the context of trial to resolve. But in this case, it may promote efficiency to state the

obvious: Roth is limited to his report, as all counsel acknowledge. That means he can

testify to the standard of vetting diligence in the industry and testify that the standard

applies to Idaho and the years 2009 to 2012. He cannot testify whether the standard of

vetting diligence was followed under the particular facts of this case or some hypothetical

fact situation. That is the ruling requested in the motion and the Court will therefore

grant the motion.

                                          ORDER

       In accordance with the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion in limine (docket

no. 167) is GRANTED. Defense expert Craig Roth may testify to material in his report



Memorandum Decision & Order – page 2
but may not testify whether the industry standard of vetting diligence was followed under

the particular facts of this case or under a hypothetical set of facts.



                                                   DATED: August 16, 2019


                                                   _________________________
                                                   B. Lynn Winmill
                                                   U.S. District Court Judge




Memorandum Decision & Order – page 3
